Citation Nr: 1429173	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  12-35 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's Wife 


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 


INTRODUCTION

The Appellant served with the Oregon National Guard from April 1956 until January 1963 and had active duty for training (ACDUTRA) to include a period of ACDUTRA from August 4 to 18, 1962.  The Appellant does not contend that he had active duty service, and no active duty service is shown.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In April 2014, the Appellant and his representative appeared before the undersigned in a Travel Board hearing to offer oral testimony and evidence in support of this claim; a transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDING OF FACT

Multiple sclerosis did not have its onset during any period of ACDUTRA service.  


CONCLUSION OF LAW

Multiple sclerosis was not incurred during a period of active duty service.  38 U.S.C.A. § § 101(24), 1101, 1110, 1112, 1113, 5103, 5107 (West 2002); 38 C.F.R. § § 3.6, 3.102, 3.303 (2013).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Appellant nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Appellant was notified via letters dated in March and April 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in March 2010.  Nothing more was required.  

VA also has a duty to assist the Appellant by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The RO also attempted to obtain service treatment records from the Oregon National Guard, however, a July 2009 letter indicates that the records were not available.  Neither the Appellant nor his representative has identified any outstanding evidence that would be relevant to the appeal.  Indeed, the Appellant testified that he did not seek out and/or receive treatment for MS or the symptoms related thereto during his period(s) of ACDUTRA.

The Appellant was afforded VA examinations to evaluate his MS and his related ocular symptomatology in February 2010.  The VA examiners personally interviewed and examined the Appellant, including eliciting a history from the Appellant, and provide the information necessary to render a decision in this appeal.  The Board recognizes that the examination report does not clearly address the etiology of the Appellant's MS but finds no prejudice.  Notably, the outcome of this appeal turns on whether there is credible evidence showing that the onset of the Appellant's MS occurred during a period of ACUDTRA.  Such evidence has not been proffered.  There is no need for an etiology opinion.

Discussion of the April 2014 personal hearing finally is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified.  Information was elicited from the Appellant concerning when his MS was first diagnosed and the onset of the symptoms related thereto.  

The Board concludes that all available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Service Connection

The Appellant contends that he currently suffers from multiple sclerosis that is the result of a period of ACDUTRA service.  He asserts that he experienced symptoms during a period of ACDUTRA that were actually early manifestations of the disease.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (emphasis added); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a CVA occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

The term "active duty for training" is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term "inactive duty for training" means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. 
§ 3.6(d) . 

Service connection on a presumptive basis is not available where the service performed is ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).  Therefore, favorable application of 38 C.F.R. §§ 3.307, 3.309 (presumption of service incurrence), 3.306 (presumption of aggravation), and 38 U.S.C.A. §§ 1111 , 1132 (presumption of soundness) is not available in this appeal.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  As such, service connection for the claimed disability is only permitted if it was incurred or aggravated during ACDUTRA.  See 38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  

As an initial matter, the Board notes that the Appellant served with the Oregon National Guard from April 1956 until January 1963.  This service included a period of ACDUTRA from August 4 to 18, 1962.  The Appellant does not contend that he had active duty service, and no active duty service is shown.  Rather, as noted, he argues that the initial symptoms of his MS occurred during his ACDUTRA.

The Appellant's service records show that he received a medical discharge in 1963.  No other basis was given.  A December 1962 letter from private provider Dr. R.S. shows that he recommended that the Appellant be discharged from the National Guard due to his left eye retrobulbar neuritis.  However, that report does not indicate that he experienced left eye blindness or any other symptoms of MS during his periods of ACDUTRA.

Post-service treatment records show that the Appellant was diagnosed with MS sometime in the 1960's, though the exact date of diagnosis is unclear from the records.  A July 1967 record shows that the Appellant reported waking up to blindness in the left eye in 1963, but he did not report the it occurred during service.  A December 1982 record also provides a history of the Appellant being diagnosed with MS in 1963.  At that time, the Appellant reported being in a motorcycle accident six (6) months before the onset of his symptoms in 1963.  Another December 1982 record indicates that the Appellant was in "his usual state of health until 1963 when he abruptly" lost vision in his left eye.  Neither record refers to the onset of symptoms during any period of ACDUTRA (August 1962).  The earliest record in the Appellant's claims file showing a diagnosis of MS is a 1968 private treatment record.  At that time, the examiner stated that the Appellant's past retrobulbar neuritis was related to his later diagnosis of MS.  In a March 2014 letter, Dr. S.S. stated that a common cause of optic neuritis is the initial presentation of MS.  

A February 2010 VA eye examination report shows that the Appellant reported the onset of MS as 1968.  The examiner diagnosed the Appellant with blindness caused by MS with optic neuritis in 1962.  A February 2010 VA neurological examination report shows that the Appellant gave a history of left eye blindness with an onset during active duty in 1962.  However, the examiner stated that the initial clinical episode of MS presented as optic neuritis in 1963 during service.  

There is no objective medical evidence of record establishing that the Appellant's MS had its onset during any of his periods of ACDUTRA service.  There is also no evidence of documenting the clinical manifestations of MS during the a period of ACUTRA.  Rather, the only evidence purporting to link the Appellant's current MS with a period of ACDUTRA consists of lay statements from the Appellant and his wife.  The Appellant testified that he experienced symptoms of numbness and tingling in his right arm and leg in June 1962 during Guard training, and that he lost his vision in November 1962.  He did not recall seeking medical attention while in service.  The Appellant's wife similarly stated that she recalled him returning from camp in 1962 complaining of right side numbness and weakness.  She stated that he was diagnosed with retrobulbar neuritis in December 1962.  

The Board readily acknowledges that the Appellant is competent to report symptoms of MS.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  There is no indication that he is competent to diagnose MS, or to associate his symptomatology with a particular etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He has also not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation.  Nothing in the record indicates that the Appellant received any special training or acquired any medical expertise in evaluating neurological disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  However, as noted, Dr. S.S. relates the Appellant's diagnosis of retrobulbar neuritis with his subsequent diagnosis of MS.  He did not comment of the Appellant's report of experiencing numbness and weakness of the extremities.

Nevertheless, the Board finds that the Appellant's statements that the initial onset of his MS symptoms occurred during a period of ACDUTRA are inconsistent with the other evidence of record.  There is no evidence that the Appellant was treated for left eye retrobulbar neuritis or any other symptoms of MS during a period of ACDUTRA.  The Appellant consistently claimed that he first experienced left eye blindness in November 1962; however, his service records show that he was not serving a period of ACDUTRA at that time.  The post-service treatment records from the 1960s and 1980s make no reference to the Appellant first experiencing the symptoms of MS in service.   On the contrary, the Appellant reported that he was in "usual state of health" until 1963, which is again after his last period of ACDUTRA.  He similarly indicated in a March 1990 record that he was involved in a motorcycle accident resulting in head and neck trauma 6 months prior to the onset of his initial symptoms in 1963.  

The Board finds these assertions pertaining to the onset of his symptomatology to be more credible than statements offered over two decades later.  When the Appellant sought treatment in 1982 and 1990, he reported the initial manifestation of symptoms (vision loss) in 1963 and made no reference to tingling or numbness of the right lower and upper extremities.  Had he truly been experiencing symptoms following his return from ACDUTRA, which was in August 1962 (at least four months earlier), it would have clearly been in the Appellant's best interest to report such symptoms to his care providers. Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Such weighs against the Appellant's more recent claimed history of experiencing symptoms of MS during his 1962 period of ACDUTRA.  See AZ v. Shinseki, No.2012-7046, 2013 WL XXXXXXX, at *Y (Fed. Cir. Sept. 30, 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  The Board finds that any lay assertions of a manifestation of MS symptoms during a period of ACDUTRA lack credibility.  

For these reasons, the Board also places no probative value on February 2010 VA examination reports suggesting an onset of MS symptoms during service, as any such opinions are based on the Appellant's assertions of onset that lack credibility.  

As there is no medical evidence of record indicating that the Appellant's current MS had its onset in service, the claim must be denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Appellant's claim, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for multiple sclerosis (MS) is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


